UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4053
JEFFREY SAMUEL SNEED,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-02-154)

                      Submitted: May 29, 2003

                       Decided: June 5, 2003

Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Randall S.
Galyon, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                       UNITED STATES v. SNEED
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Jeffrey Sneed appeals his 82-month sentence imposed by the dis-
trict court following his guilty plea to being a felon in possession of
a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2000).
Counsel has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Additionally, Sneed has filed a pro se supplemental
brief. Finding no reversible error, we affirm.

   In counsel’s Anders brief, Sneed contends the district court erred
in calculating his sentencing guidelines’ range. As Sneed raised no
objection below, we review this claim for plain error. United States
v. General, 278 F.3d 389, 394 (4th Cir.), cert. denied, 536 U.S. 950
(2002). We find no error, plain or otherwise, in the district court’s cal-
culation of Sneed’s guidelines’ range.

   In his pro se supplemental brief, Sneed argues the district court
erred in determining his base offense level and that his Speedy Trial
rights were violated. We find these arguments to be without merit.
Pursuant to Anders, we have reviewed the record and find no error.
Accordingly, we affirm Sneed’s sentence. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes such a petition
would be frivolous, then counsel may move in this court for leave to
withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                             AFFIRMED